DISSENTING OPINION.
Appellant, Causey, the State Auditor, filed the bill in this case against Phillips and the Maryland Casualty Company, his surety, appellees, to recover an alleged shortage on the part of Phillips in his accounts as secretary of the State Board of Barber Examiners. He was required by the statute to give a bond for the faithful performance of his duties as such secretary, and complied with the requirement by giving the necessary bond with the Casualty Company as surety. The appellees demurred to the bill on the ground that the State Auditor had no authority under the law to bring the suit. The chancellor so held and we think correctly.
The state Board of Barber Examiners was organized under Chapter 86 of the Code of 1930. Sections 3863 and 3864 of that Chapter provide for the organization of the board. It consists of three members appointed by the Governor. The board elects a president. The organization is maintained and supported alone by fees collected from the barbers. No part of the support fund comes out of either the state or county treasury. The solution of the question depends on the meaning of Section 3 of Chapter 157 of the Laws of 1938. That chapter is an amendment of Sections 3747, 3748, and 3753 of the Code of 1930. The first paragraph of Section 3 of that Chapter, as amended, is in this language: "The chief inspector shall have power by himself or by any of his assistants to examine into all of the financial affairs of every state office, of every county office, of every board of supervisors, of every levee board, and of every public institution maintained in whole or in part by the state, or any county, as *Page 896 
aforesaid, and to examine fully into all of the financial affairs of every public office, public institution, of every levee district, including all of the financial affairs of the board of supervisors and especially all allowances and expenditures made by the board of supervisors and shall make such an examination only since January 1, 1932, and at least once every year thereafter."
It will be observed that the auditor as chief inspector is given power to examine into all the financial affairs of every state office, of every county office, of every board of supervisors, of every levee board, and of every public institution "maintained in whole or in part by the state, or anycounty." (Emphasis ours.) "Maintained in whole or in part by the state, or any county," plainly means that the offices and institutions referred to must be such as are supported and maintained in whole or in part out of the public treasury. If this audit and suit is authorized by law then the State Auditor would have the same powers with reference to every other business organization in the state expressly provided for by statute and maintained alone by fees from their members. Such powers would extend to all public service corporations chartered under the laws of the state, as well as quasi public corporations such as the State Bar Association and others. To do the work the auditor would have to have a great horde of deputies.
The auditor can only sue for funds due the state, county and the other public institutions expressly set out in the statute.
The fact that the bond was payable to the state had nothing to do with the question. Under the law a bond payable to the state inures to the benefit of the purpose for which it was required. *Page 897